DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1 and 10 in the response filed January 24, 2022 are acknowledged by the Examiner.
	Claims 1-10 are pending in the current action. 
Response to Arguments
	In response to:
Section 1 of the Office Action
Applicant’s amendment to claim 10 has overcome the current claim objection, it is therefore withdrawn.
Section 2 of the Office Action
	With respect to claim 1 and claim 10 Applicant argues that Diaz does not teach a gluteal bar that is adjacent the buttocks, Examiner disagrees. Diaz et al member 45 is an elongated rigid material, thus is interpreted as a bar (Fig 9, [0047], “bar”. Merriam-Webster.). Diaz et al further teaches thigh rods 31/32 that have a length so that the gluteal bar 45 is near to the buttocks so it is adjacent to the buttocks (Fig 3, Fig 9, [0045]), further the location of the gluteal bar is dependent on the size of the user so the gluteal bar could be even more so adjacent to the buttocks. 
Roger remains the primary reference in the current rejection as it continues to share structural and functional characteristics with the instant application. 
The rejection is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 4844454) in view of Diaz et al (US 2005/0273022) and in view of Barclay (US 3976057).
With respect to claim 1, Rogers discloses A leg support apparatus (Fig 1, device 4 for supporting and rehabilitating the leg) comprising: a base (Fig 4, base is horizontal portion of U shaped member 80); a pair of vertical support legs coupled to the base (Fig 4, pair of legs are the vertical portions of U shaped member 80), each support leg having an articulation bracket positioned on a top end thereof (Fig 4, articulating bracket is rod 32 and hinges 34/36, extending from the legs of member 80 thus is a bracket); a pair of thigh rods coupled to the pair of support legs, each thigh rod being pivotably coupled to the articulation bracket (Fig 4, Fig 3, thigh rods 28/24 pivot at hinge 36/34); a plurality of thigh straps coupled to the pair of thigh rods, the plurality of thigh straps extending between the thigh rods (Fig 3, thigh straps 74 and 78, extend between rids 24/28 and attach via buckles 74/79); a pair of calf rods coupled to the pair support legs, the pair of calf rods being pivotably coupled to the articulation bracket (Fig 4, Fig 3, calf rods 8/12 which pivot at hinge 36/34); a plurality of calf straps coupled to the pair of calf rods, the plurality of calf straps extending between the calf rods (Fig 1, two calf straps 70 which connect via hook loop 71/72, in combination they extend between the rods 12/8); and a [actuator] coupled to the pair of support legs, the [actuator] extending to the pair of calf rods to support the pair of calf rods in a horizontal position (Fig 2A, actuator 84 extending from the supports to the calf rods 12/8, horizontal depending on the device use and positioning, can be made horizontal).  
Rogers is silent on a gluteal bar coupled to the pair of thigh rods, the gluteal bar extending between a rear distal end of each of the thigh rods, each of the thigh rods having a length such that the gluteal bar is configured to be positioned adjacent to a buttock of a user; each thigh strap being positioned between the gluteal bar and the articulation bracket; a foot bar coupled to the pair of calf rods, the foot bar extending between a front distal end of each of the foot rods; and a pair of pistons coupled to the pair of support legs, the pair of pistons extending to the pair of calf rods to support the pair of calf rods in a horizontal position.  
Diaz et al teaches an analogous portable exercise and support system (Fig 3) having a gluteal bar 45 coupled to the pair of thigh rods 31/32 (Fig 9, [0047], member 45 interpreted to a be a bar as it is an elongated rigid material. Merriam-Webster.), the gluteal bar extending between a rear distal end of each of the thigh rods (Fig 9, bar 45 between thigh rods 31/32), each of the thigh rods having a length such that the gluteal bar is configured to be positioned adjacent to a buttock of a user (Fig 9, Fig 3, thigh rods 31/32 have a length so that the gluteal bar 45 is near to the buttocks so it is adjacent to the buttocks, further the location of the gluteal bar is dependent on the size of the user so the gluteal bar could be even more so adjacent to the buttocks); each thigh strap being positioned between the gluteal bar and the articulation bracket (Fig 3, Fig 9, [0045], each of the thigh straps 36/37 are removable so are capable of being located between the gluteal bar and articulated bracket 62/63, as they are shown in Fig 3 the thigh straps 36/37 (mislabeled 75) are in between the hinge 62/63 at the end of the bar 45); a foot bar 43 coupled to the pair of calf rods 41/42 (Fig 9, [0047], member 43 interpreted to a be a bar as it is an elongated stiff material. Merriam-Webster.), the foot bar extending between a front distal end of each of the foot rods (Fig 9, bar 43 between calf rods 41/42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pads of Rogers to have the bars as taught by Diaz et al in order to apply more pressure to the leg and thus achieve maximum extension for the leg (Diaz et al [0044]).
Rogers/Diaz et al discloses the device as discussed above. 
While Rogers/Diaz et al discloses a coupling member 84 extending between the calf rod and the support legs of member 80 (Rogers Fig 2A), the combined system is silent on and a pair of pistons coupled to the pair of support legs, the pair of pistons extending to the pair of calf rods to support the pair of calf rods in a horizontal position.  
Barclay teaches an analogous support and exercise orthosis 10 having two sets of rod members pivoting relative to each other, a lower set of rods member 19/25 (analogous to the support legs) and an upper set of rods 24/18 (analogous to the calf rods), and a pair of pistons 34/30 coupled to the pair of lower rods 19/25 (Fig 2), the pair of pistons 34/30 extending to the pair of upper rods 24/18 to support the pair of upper rods in a horizontal position (Fig 2, capable of supporting in a horizontal position depending on how the user is standing or laying).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Rogers/Diaz et al to be a pair of springs with pistons which connect on either side of the calf support as taught by Barclay in order to prevent unwanted lateral torque (Barclay col 3 ln 55-65).
With respect to claim 6, Rogers/Diaz et al/Barclay The leg support apparatus of claim 1 further comprising the gluteal bar being a squared U-shape (Diaz et al Fig 4, squared area profile of member 45 shown, Fig 3, U-shaped cross-section shown, so a squared u-shape) and extending to a plane containing the lowest point of the thigh straps (Diaz et al Fig 3, bar 45 extends from the bars 31/32 where the lowest point of the straps connect to the bars 31/32); the foot bar being a rounded U-shape (Diaz et al Fig 3, bar 43 with round U-shaped cross-section shown) and extending to a plane below the lowest point of the calf straps (Diaz et al Fig 3, bar 43 extends from the bars 41/42 where the lowest point of the straps connect to the bars 41/42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pads of Rogers/Diaz et al/Barclay to have the bars as taught by Diaz et al in order to apply more pressure to the leg and thus achieve maximum extension for the leg (Diaz et al [0044]).
With respect to claim 9, Rogers/Diaz et al/Barclay The leg support apparatus of claim 1 further comprising each calf strap including a lower calf support portion and a full looping strap portion (Rogers Fig 4, each strap 70 with a support portion interpreted as the strap body and a full looping portion being the connectors 71/72 which restrain the leg and create a full loop via the straps in combination with the pad 20).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers/Diaz et al/Barclay as applied to claim 1 above, and further in view of Gehrke (US 2003/0078144).
With respect to claim 2, Rogers/Diaz et al/Barclay discloses The leg support apparatus of claim 1.
Rogers/Diaz et al/Barclay is silent on further comprising each support leg being telescopably adjustable.  
Gehrke teaches an analogous leg 35 support having vertical adjustable members with upper 52 and lower 58 parts that are telescopably adjustable (Fig 8, [0044], telescopic and adjustable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical support adjustment of Rogers/Diaz et al/Barclay to be a pin and through holes as taught by Gehrke to be a more easily adjustable system (Gehrke [0010]).
With respect to claim 3, Rogers/Diaz et al/Barclay/Gehrke discloses The leg support apparatus of claim 2 further comprising each support leg including a lower portion coupled to the base and an upper portion slidably coupled 7within the lower portion (Gehrke Fig 8, upper 52 and lower 58 parts), the lower portion having a plurality of lower through holes and the upper portion having an upper through hole (Gehrke Fig 8, the lower portion having a plurality of lower through holes 76 and the upper portion having an upper through hole 74), each support leg having an adjustment pin selectively engageable through the lower through holes and the upper through hole to secure the support leg at a desired height (Gehrke Fig 8, [0044], adjustment pin 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical support adjustment of Rogers/Diaz et al/Barclay to be a pin and through holes as taught by Gehrke to be a more easily adjustable system (Gehrke [0010]).

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers/Diaz et al/Barclay as applied to claim 1 above, and further in view of Hoffman (US 6076525).
With respect to claim 4, Rogers/Diaz et al/Barclay discloses The leg support apparatus of claim 1.
Rogers/Diaz et al/Barclay is silent on further comprising the base being cross-shaped.  
Hoffman teaches an analogous user support which resides on a base 14/12/16, wherein the base being cross-shaped (Fig 2, col 3 ln 45-55, beams 16 which extend below and above perpendicular beam 14 to form a cross shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Rogers to have a second portion and form a cross as taught by Hoffman to reduce unwanted device movement (Hoffman col 7 ln 10-15) while still limiting material and size (Hoffman col 4 ln 40-50).
With respect to claim 5, Rogers/Diaz et al/Barclay/Hoffman discloses The leg support apparatus of claim 4 further comprising the base including a first portion extending perpendicularly to the thigh rods and a second portion extending parallel to the thigh rods, the pair of support legs being coupled to the first portion (Hoffman Fig 2, col 3 ln 45-55, first beams 16 which extend below and above second perpendicular beam 14 to form a cross shape, the upright supports being at least indirectly coupled to each of the first and second portions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Rogers to have a second portion and form a cross as taught by Hoffman to reduce unwanted device movement (Hoffman col 7 ln 10-15) while still limiting material and size (Hoffman col 4 ln 40-50).
With respect to claim 8, Rogers/Diaz et al/Barclay discloses The leg support apparatus of claim 1.
Rogers/Diaz et al/Barclay is silent on further comprising a plurality of non- skid pads coupled to an underside of the base.  
Hoffman teaches an analogous user support which resides on a base 14/12/16, wherein the base being cross-shaped and having a plurality of non-skid pads being coupled to an underside of the base (col 7 ln 5-15, non-skid pads 54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Rogers to have a second portion and form a cross with non-skid pads as taught by Hoffman to reduce unwanted device movement (Hoffman col 7 ln 10-15) while still limiting material and size (Hoffman col 4 ln 40-50).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers/Diaz et al/Barclay as applied to claim 1 above, and further in view of Fievet (US 8714567).
With respect to claim 7, Rogers/Diaz et al/Barclay discloses The leg support apparatus of claim 1.
Rogers/Diaz et al/Barclay is silent on further comprising each support leg having a plurality of vertical attachment points and each calf rod having a plurality of leg attachment points, the piston being selectively engageable with each of the vertical attachment points and each of the leg attachment points to create adjustable support.  
Fievet teaches an analogous upright support 3.1 and hinging member 5.1 connected by a piston 23 (col 4 ln 50-55, air control cylinders are pistons) each support leg 3.1 having a plurality of vertical attachment points 25 and each hinging rod 5.1 having a plurality of leg attachment points 26, the piston 23 being selectively engageable with each of the vertical attachment points and each of the leg attachment points to create adjustable support (col 4 ln 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator connection of Rogers/Diaz et al/Barclay to have the multiple attachment points on each support as taught by Fievet in order to increase the adjustment capabilities of the device (Fievet col 4 ln 60-70).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Hoffman and in view of Gehrke and in view of Diaz et al and in view of Barclay and in view of Fievet.
With respect to claim 10, Rogers discloses A leg support apparatus (Fig 1, device 4 for supporting and rehabilitating the leg) comprising:  8a base (Fig 4, base is horizontal portion of U shaped member 80), and including a first portion (Fig 4, first portion is horizontal portion of U shaped member 80 between the support leg); a pair of vertical support legs coupled to the base (Fig 4, pair of legs are the vertical portions of U shaped member 80), each support leg including a lower portion coupled to the first portion of the base and an upper portion (Fig 4, lower portion connected to the horizontal base, upper portion attached to the hinge 34/36), each support leg having an articulation bracket positioned on a top end thereof (Fig 4, articulating bracket is rod 32 and hinges 34/36, extending from the legs of member 80 thus is a bracket); a pair of thigh rods coupled to the pair of support legs, each thigh rod being pivotably coupled to the articulation bracket and oriented perpendicular to the first portion of the base (Fig 4, Fig 3, thigh rods 28/24 pivot at hinge 36/34); a plurality of thigh straps coupled to the pair of thigh rods, the plurality of thigh straps extending between the thigh rods (Fig 3, thigh straps 74 and 78, extend between rids 24/28 and attach via buckles 74/79); a pair of calf rods coupled to the pair support legs, the pair of calf rods being pivotably coupled to the articulation bracket (Fig 4, Fig 3, calf rods 8/12 which pivot at hinge 36/34); a plurality of calf straps coupled to the pair of calf rods, the plurality of calf straps extending between the calf rods (Fig 1, two calf straps 70 which connect via hook loop 71/72, in combination they extend between the rods 12/8), each calf strap including a lower calf support portion and a full looping strap portion (Fig 4, each strap 70 with a support portion interpreted as the strap body and a full looping portion being the connectors 71/72 which restrain the leg and create a full loop via the straps in combination with the pad 20); and [an actuator] coupled to the pair of support legs (Fig 2A, actuator 84), the [actuator] extending to the pair of calf rods to support the pair of calf rods in a horizontal 9position (Fig 2A, extending to the calf rods 12/8, horizontal depending on the device use and positioning, can be made horizontal), the [actuator] being selectively engageable with each of the vertical attachment points and each of the leg attachment points to create adjustable support (col 5 ln 00-10, holes drilled in support legs and calf rod 12 for the coupling member to selectively attach to).
Rogers is silent on the base being cross-shaped and a second portion perpendicular to the first portion, a plurality of non-skid pads being coupled to an underside of the base; each support leg including… an upper portion slidably coupled within the lower portion, the lower portion having a plurality of lower through holes and the upper portion having an upper through hole, each support leg having an adjustment pin selectively engageable through the lower through holes and the upper through hole to secure the support leg at a desired height; a gluteal bar coupled to the pair of thigh rods, the gluteal bar extending between a rear distal end of each of the thigh rods, the gluteal bar being a squared U- shape and extending to a plane containing the lowest point of the thigh straps, each of the thigh rods having a length such that the gluteal bar is configured to be positioned adjacent to a buttock of a user, each thigh strap being positioned between the gluteal bar and the articulation bracket; a foot bar coupled to the pair of calf rods, the foot bar extending between a front distal end of each of the foot rods, the foot bar being a rounded U-shape and extending to a plane below the lowest point of the calf straps; and a pair of pistons coupled to the pair of support legs, the pair of pistons extending to the pair of calf rods to support the pair of calf rods in a horizontal 9position, each support leg having a plurality of vertical attachment points and each calf rod having a plurality of leg attachment points.
Hoffman teaches an analogous user support which resides on a base 14/12/16, wherein the base being cross-shaped (Fig 2, col 3 ln 45-55, beams 16 which extend below and above perpendicular beam 14 to form a cross shape) and including a first portion and a second portion perpendicular to the first portion (Fig 2, col 3 ln 45-55, first beams 16 which extend below and above second perpendicular beam 14 to form a cross shape), a plurality of non-skid pads being coupled to an underside of the base (col 7 ln 5-15, non-skid pads 54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Rogers to have a second portion and form a cross with non-skid pads as taught by Hoffman to reduce unwanted device movement (Hoffman col 7 ln 10-15) while still limiting material and size (Hoffman col 4 ln 40-50).
	Rogers/Hoffman discloses the device as discussed above. 
Rogers/Hoffman is silent on each support leg including… an upper portion slidably coupled within the lower portion, the lower portion having a plurality of lower through holes and the upper portion having an upper through hole, each support leg having an adjustment pin selectively engageable through the lower through holes and the upper through hole to secure the support leg at a desired height; a gluteal bar coupled to the pair of thigh rods, the gluteal bar extending between a rear distal end of each of the thigh rods, the gluteal bar being a squared U- shape and extending to a plane containing the lowest point of the thigh straps, each of the thigh rods having a length such that the gluteal bar is configured to be positioned adjacent to a buttock of a user, each thigh strap being positioned between the gluteal bar and the articulation bracket; a foot bar coupled to the pair of calf rods, the foot bar extending between a front distal end of each of the foot rods, the foot bar being a rounded U-shape and extending to a plane below the lowest point of the calf straps; and a pair of pistons coupled to the pair of support legs, the pair of pistons extending to the pair of calf rods to support the pair of calf rods in a horizontal 9position, each support leg having a plurality of vertical attachment points and each calf rod having a plurality of leg attachment points.
Gehrke teaches an analogous leg 35 support having vertical adjustable members with upper 52 and lower 58 parts (Fig 8) the lower portion having a plurality of lower through holes 76 and the upper portion having an upper through hole 74, each support leg having an adjustment pin 72 selectively engageable through the lower through holes 76 and the upper through hole 74 to secure the support leg at a desired height (Fig 8, [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical support adjustment of Rogers/Hoffman to be a pin and through holes as taught by Gehrke to be a more easily adjustable system (Gehrke [0010]).
Rogers/Hoffman/Gehrke discloses the device as discussed above. 
Rogers/Hoffman/Gehrke is silent on a gluteal bar coupled to the pair of thigh rods, the gluteal bar extending between a rear distal end of each of the thigh rods, the gluteal bar being a squared U- shape and extending to a plane containing the lowest point of the thigh straps, each of the thigh rods having a length such that the gluteal bar is configured to be positioned adjacent to a buttock of a user, each thigh strap being positioned between the gluteal bar and the articulation bracket; a foot bar coupled to the pair of calf rods, the foot bar extending between a front distal end of each of the foot rods, the foot bar being a rounded U-shape and extending to a plane below the lowest point of the calf straps; and a pair of pistons coupled to the pair of support legs, the pair of pistons extending to the pair of calf rods to support the pair of calf rods in a horizontal 9position, each support leg having a plurality of vertical attachment points and each calf rod having a plurality of leg attachment points.
Diaz et al teaches an analogous portable exercise and support system (Fig 3) having a gluteal bar 45 coupled to the pair of thigh rods 31/32 (Fig 9, [0047], member 45 interpreted to a be a bar as it is an elongated rigid material. Merriam-Webster.), the gluteal bar extending between a rear distal end of each of the thigh rods (Fig 9, bar 45 between thigh rods 31/32), the gluteal bar being a squared U- shape (Fig 4, squared area profile of member 45 shown, Fig 3, U-shaped cross-section shown, so a squared u-shape) and extending to a plane containing the lowest point of the thigh straps (Fig 3, bar 45 extends from the bars 31/32 where the lowest point of the straps connect to the bars 31/32), each of the thigh rods having a length such that the gluteal bar is configured to be positioned adjacent to a buttock of a user (Fig 9, Fig 3, thigh rods 31/32 have a length so that the gluteal bar 45 is near to the buttocks so it is adjacent to the buttocks, further the location of the gluteal bar is dependent on the size of the user so the gluteal bar could be even more so adjacent to the buttocks), each thigh strap being positioned between the gluteal bar and the articulation bracket (Fig 3, Fig 9, [0045], each of the thigh straps 36/37 are removable so are capable of being located between the gluteal bar and articulated bracket 62/63, as they are shown in Fig 3 the thigh straps 36/37 (mislabeled 75) are in between the hinge 62/63 at the end of the bar 45); a foot bar 43 coupled to the pair of calf rods 41/42 (Fig 9, [0047], member 43 interpreted to a be a bar as it is an elongated stiff material. Merriam-Webster.), the foot bar extending between a front distal end of each of the foot rods (Fig 9, bar 43 between calf rods 41/42) the foot bar being a rounded U-shape (Fig 3, round U-shaped cross-section shown), and extending to a plane below the lowest point of the calf straps (Fig 3, bar 43 extends from the bars 41/42 where the lowest point of the straps connect to the bars 41/42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pads of Rogers/Hoffman/Gehrke to have the bars as taught by Diaz et al in order to apply more pressure to the leg and thus achieve maximum extension for the leg (Diaz et al [0044]).
Rogers/Hoffman/Gehrke/Diaz et al discloses the device as discussed above. 
While Rogers/Hoffman/Gehrke/Diaz et al discloses a coupling member 84 extending between the calf rod and the support legs of member 80 (Rogers Fig 2A), the combined system is silent on and a pair of pistons coupled to the pair of support legs, the pair of pistons extending to the pair of calf rods to support the pair of calf rods in a horizontal 9position, each support leg having a plurality of vertical attachment points and each calf rod having a plurality of leg attachment points.
Barclay teaches an analogous support and exercise orthosis 10 having two sets of rod members pivoting relative to each other, a lower set of rods member 19/25 (analogous to the support legs) and an upper set of rods 24/18 (analogous to the calf rods), and a pair of pistons 34/30 coupled to the pair of lower rods 19/25 (Fig 2), the pair of pistons 34/30 extending to the pair of upper rods 24/18 to support the pair of upper rods in a horizontal position (Fig 2, capable of supporting in a horizontal position depending on how the user is standing or laying).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Rogers/Hoffman/Gehrke/Diaz et al to be a pair of springs with pistons which connect on either side of the calf support as taught by Barclay in order to prevent unwanted lateral torque (Barclay col 3 ln 55-65).
Rogers/Hoffman/Gehrke/Diaz et al/Barclay discloses the device as discussed above.
Rogers/Hoffman/Gehrke/Diaz et al/Barclay is silent on each support leg having a plurality of vertical attachment points and each calf rod having a plurality of leg attachment points.
Fievet teaches an analogous upright support 3.1 and hinging member 5.1 connected by a piston 23 (col 4 ln 50-55, air control cylinders are pistons) each support leg 3.1 having a plurality of vertical attachment points 25 and each hinging rod 5.1 having a plurality of leg attachment points 26, the piston 23 being selectively engageable with each of the vertical attachment points and each of the leg attachment points to create adjustable support (col 4 ln 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator connection of Rogers/Hoffman/Gehrke/Diaz et al/Barclay to have the multiple attachment points on each support as taught by Fievet in order to increase the adjustment capabilities of the device (Fievet col 4 ln 60-70).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786